DETAILED ACTION
Response to Amendment
Applicant's amendments filed January 24th, 2022 have been entered. Claims 1-3, 6-11, and 14-15 have been amended. Claims 4-5 and 12-13 have been cancelled. Claim 16 has been added.

The Section 112, 2nd paragraph rejections made in the Office action mailed January 24th, 2022 have been withdrawn due to Applicant’s amendments/arguments being persuasive.
The Section 102/103 rejections made in the Office action mailed January 24th, 2022 have been withdrawn due to Applicant’s amendments. However, certain references have been reapplied and certain aspects of the rejection(s) have been retained as addressed and recited below.

Response to Arguments
Applicant's arguments, regarding Douglas, filed January 24th, 2022 have been fully considered but they are not persuasive.

Applicant argues that since Douglas only teaches the further layer to be on a front surface and/or sides/ends of the board/plank that it does not teach or suggest the first and second polyurea layers formed on all surfaces of the base material.
The Examiner respectfully disagrees.

While Douglas does emphasize the “further layer” as being only on the front and/or sides, it is not taught to be consisting of that embodiment, wherein “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg
What Douglas does teach is that “at least a top surface and a side surface of core board/plank” can be fully encapsulated in a covering layer with a cushioning effect [0033-0034, 0046, 0092, 0098], wherein the covering/backing layer is one or more layers [0027, 0033, 0035], wherein a further layer(s) comprise softness, cushioning qualities, and slip resistance [0010-0011, 0027-0028, 0033, 0035, 0045, 0128], wherein a layered coating (filled/unfilled) is said to provide a cushioning effect and the core board/plank can be entirely encapsulating by a cushioning layer [0034-0035], which indicates the entire board may be coated by a filled/unfilled dual layer coating, which as evidenced/taught by Boghossian.
This combined teachings strongly suggests that a combination of the embodiments would provide the beneficial softness/cushioning qualities to both main surfaces and all side surfaces such that the board comprises both wear resistance and cushioning but also allow for increasing the board’s/plank’s versatility and more ease and options in installation and ease in handling [0033-0035].

Furthermore, Applicant has not addressed the rejection in view of Agneloni, wherein Agneloni teaches a building material comprising an outer elastomeric coating comprising a sprayed polyurea coating [0020, claims 14 & 18], wherein each outer elastic layer has a greater ultimate elongation than an inner layer, which allows the coating/elastic layers to better absorb impacts [0041]. It would increase energy absorbing/impact qualities of the encapsulating polyurea covering layer [Agneloni, 0041].
Modifying the resin foam core and fully encapsulating polyurea coating of JP-49/Imbrecht or Lock/Imbrecht, it would have formed the claimed invention.

Election/Restrictions
Newly amended independent claim 1 has been so vastly amended that it is essentially an entirely new claim separate and distinct from that as previously examined and entirely non-overlapping 
Newly amended claims 1-3, 6-11, and 16 [now Group I*] are directed to an invention that is independent or distinct from the invention originally claimed [Group I or current claims 14-15, now Group II] for the following reasons: 
Group I* and Group I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the base material is not formed of a foamed synthetic resin.  The subcombination has separate utility such as a conventional wooden or metal plank or as a scaffolding plank base material and not having a hook member covered in a polyurea resin layer (a feature not previously claimed) OR having a hook member not made of metal or reinforced plastic (a feature not previously claimed).
The Examiner has required restriction between combination and subcombination inventions. Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Furthermore, Group I* and Group II are directed to unrelated products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the falling object receiving device claimed is not taught with a hook as claimed (or disclosed) and it is not clear from the disclosure if a hook can or would be used with the falling object receiving device.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3, 6-11, and 16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090011865 U) (hereinafter “Lee”) in view of Takahashi et al. (JP 60-212562 A) (hereinafter “Takahashi”), JP 49-054922 U (hereinafter “JP 49”) OR Lock (GB 2346921 A) (hereinafter “Lock”), Imbrecht (U.S. Patent No. 2014/0190976 A1) (hereinafter “Imbrecht”), and Douglas (U.S. Pub. No. 2012/0073225 A1) (hereinafter “Douglas”) as evidenced by or further in view of Boghossian et al. (U.S. Pub. No. 2018/0171060 A1) .
Regarding claims 14-15, Lee teaches a fall protection shelf device comprising a board (panel) that projects outward into an external space, preventing the scattering and falling of falling objects, improved over the use of netting as there are no holes increasing aesthetics and the feeling of security, the shelf comprising at least one wooden board (All Figs. [3]) attached at an end via an attachment device (All Figs. [8] & [10]) to the scaffolding construction body (not pictured).
In the event that the shelf of Lee is not (vertically) pivotable: Takahashi teaches a similar device comprising a shelf made of boards, except that the boards are preferably formed in the vertical direction (pg. 2, lines 78-79) and they are vertically rotatably (depicted in a downward direction) attached to the scaffolding construction body, which allows for easy assembly, deployment, and pulling up (pg. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a vertically pivotable attachment device. One of ordinary skill in the art would have been motivated to pull in a falling prevention shelf close to the scaffolding when not in use (pg. 3).
Further regarding claims 14-15, a panel comprising a foamed resin base and a coating layer comprising first and second polyurea layers as claimed is not taught by Lee/Takahashi.
JP 49 teaches a scaffolding panel, improved over conventionally used wood, comprising a rigid synthetic foam, such as polyurethane, that may be reinforced with long evenly dispersed longitudinal fibers.
	OR
Lock teaches a scaffold board, as a replacement for wood, comprising a foamed polymer core and an external non-foamed polymeric completely covering the surface of the foamed polymer core.
It would have been obvious to one of ordinary skill in the art at the time of invention to replace the wood scaffolding board/panel of Lee/Takahashi with a foamed resin base board/panel. One of 
Imbrecht teaches a panel for a load-bearing pallet, wherein the polymer foam core may have a reinforcing element, such as a mesh, and is fully surrounded by the core or provided such that it is between the core and the polyurea coating [0178-0179], wherein 13/549,474 as incorporated by reference [0003-0005] teaches that the combination of the polymeric foam core and the polyurea coating has an increased strength many times that of the rigid polymeric foam material alone and is a good replacement for wood [‘474; 0041-0042].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an outer polyurea protective coating over a foam resin core board of Lee/Takashi/JP 49 or Lee/Takashi/Lock. One of ordinary skill in the art would have been motivated to provide the foam (reinforced or not) with an increased level of strength many times that of the foam material alone [‘474; 0041-0042].
Lastly, Douglas teaches a decking plank or board as a replacement for wood [0008-0009, 0028, 0108] comprising a rigid foam backing/core [0007-0010, 0028, 0138], comprising a layered protective coating of a first filled elastomeric/polyurea covering layer [0092-0095, 0139-0141] and a second further elastomeric/polyurea softer layer [0092, 0095, 0144], wherein Boghossian evidences/further teaches a sprayable polyurea coating system [0202] wherein an unfilled coating layer comprises an elongation greater than 400% and for a filled coating that the elongation be greater than 70% [0242].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the outer polyurea protective coating of Lee/Takahashi/JP 49/Imbrecht OR Lee/Takahashi/Lock/Imbrecht  as having a first layer with an elongation rate lower than a second layer. One of ordinary skill in the art would have been motivated to provide the beneficial softness/cushioning qualities to both main .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090011865 U) (hereinafter “Lee”) in view of Takahashi et al. (JP 60-212562 A) (hereinafter “Takahashi”), JP 49-054922 U (hereinafter “JP 49”) OR Lock (GB 2346921 A) (hereinafter “Lock”), Imbrecht (U.S. Patent No. 2014/0190976 A1) (hereinafter “Imbrecht”), and Agneloni (U.S. Pub. No. 2009/0044476 A1) (hereinafter “Agneloni”).
Regarding claims 14-15, Lee teaches a fall protection shelf device comprising a board (panel) that projects outward into an external space, preventing the scattering and falling of falling objects, improved over the use of netting as there are no holes increasing aesthetics and the feeling of security, the shelf comprising at least one wooden board (All Figs. [3]) attached at an end via an attachment device (All Figs. [8] & [10]) to the scaffolding construction body (not pictured).
In the event that the shelf of Lee is not (vertically) pivotable: Takahashi teaches a similar device comprising a shelf made of boards, except that the boards are preferably formed in the vertical direction (pg. 2, lines 78-79) and they are vertically rotatably (depicted in a downward direction) attached to the scaffolding construction body, which allows for easy assembly, deployment, and pulling up (pg. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a vertically pivotable attachment device. One of ordinary skill in the art would have been motivated to pull in a falling prevention shelf close to the scaffolding when not in use (pg. 3).
Further regarding claims 14-15, a panel comprising a foamed resin base and a coating layer comprising first and second polyurea layers as claimed is not taught by Lee/Takahashi.
JP 49 teaches a scaffolding panel, improved over conventionally used wood, comprising a rigid synthetic foam, such as polyurethane, that may be reinforced with long evenly dispersed longitudinal fibers.
	OR
Lock teaches a scaffold board, as a replacement for wood, comprising a foamed polymer core and an external non-foamed polymeric completely covering the surface of the foamed polymer core.
It would have been obvious to one of ordinary skill in the art at the time of invention to replace the wood scaffolding board/panel of Lee/Takahashi with a foamed resin base board/panel. One of ordinary skill in the art would have been motivated to use a board material with increased rot resistance [JP 49] OR use a lighter, cheaper, stronger, easier to clean, long lasting board using recycled materials [Lock].
Imbrecht teaches a panel for a load-bearing pallet, wherein the polymer foam core may have a reinforcing element, such as a mesh, and is fully surrounded by the core or provided such that it is between the core and the polyurea coating [0178-0179], wherein 13/549,474 as incorporated by reference [0003-0005] teaches that the combination of the polymeric foam core and a flexible polyurea coating has an increased strength many times that of the rigid polymeric foam material alone and is a good replacement for wood [‘474; 0041-0042].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an outer polyurea protective coating over a foam resin core of Lee/Takahashi/JP 49 OR Lee/Takahashi/Lock. One of ordinary skill in the art would have been motivated to provide the foam (reinforced or not) with an increased level of strength many times that of the foam material alone [‘474; 0041-0042, 0107].
Lastly, Agneloni teaches a building material comprising an outer coating comprising a sprayed polyurea [0020, claims 14 & 18], wherein each outer elastic layer has a greater ultimate elongation than an inner elastic layer [0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the outer polyurea protective coating of Lee/Takahashi/JP 49/Imbrecht OR Lee/Takahashi/Lock/Imbrecht as having a first layer with an elongation rate lower than a second layer . One of ordinary skill in the art would have been motivated form a multilayered outer sprayed protective polyurea coating to better absorb impacts [Agneloni; 0024 & 0041].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 29th, 2022